Citation Nr: 1821621	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for deep vein thrombosis (DVT), with thrombophlebitis, left leg.

3.  Entitlement to service connection for DVT, with thrombophlebitis, right leg.

4.  Entitlement to service connection for hiatal hernia, since diagnosed as gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for blood clots.

6.  Entitlement to service connection for night sweats.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1989; February 2005 to June 2005; and from June 2015 to August 2016.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011; a statement of the case was issued in January 2014; and a substantive appeal was received in March 2014.   

The Veteran presented testimony at a Board hearing in August 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for tinnitus has been raised by the record in his August 2014 testimony (Hearing Transcript, pgs. 15-16), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for PTSD, DVT of the right and left legs, blood clots, bilateral hearing loss, night sweats, hypertension, and a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current GERD was incurred in or caused by service.  

2.  The Veteran's current sinusitis was incurred in or caused by service.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).

2.  The criteria for an award of service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hiatal hernia
Treatment records reflect that the Veteran was diagnosed with GERD with an onset date of August 2015 (Medical Treatment Record - Non-Government Facility, 1/25/17).  The Board notes that this was during a period of active duty service.    

The Veteran underwent a VA examination in February 2017 and was diagnosed with GERD.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that the Veteran experienced persistently recurrent epigastric distress, pyrosis (heartburn), regurgitation, sleep disturbances caused by esophageal reflux, nausea, vomiting.  The examiner diagnosed the Veteran with GERD and opined that it was at least as likely as not that the Veteran's GERD was incurred in or caused by service.  He noted that the service treatment records reflect an onset of gastroesophageal reflux in May 2016.

In order to establish service connection for the claimed disorder, generally, there must be competent evidence of a (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has satisfied all three elements of service connection.  First, the February 2017 VA examiner diagnosed the Veteran with GERD (a current disability).  Second, the service treatment records reflect that he was diagnosed with GERD during service, with an onset dated of August 2015.  Third, the February 2017 VA examiner opined that the Veteran's current disability is related to service.  

The Board finds that the preponderance of the evidence weighs in favor of the Veteran's claim, and that service connection is warranted for GERD.

The February 2017 VA examiner did not diagnose the Veteran with a hiatal hernia.  A September 2017 correspondence from Dr. L.R. of Autumn Road Family Practice, P.A. reflects that when the Veteran first sought treatment with her, he had a history of GERD and hiatal hernia.  She stated that the Veteran needs to be rated separately for both issues.  The Board notes that the Veteran's GERD symptoms would likely be rated under diagnostic code 7346 for a hiatal hernia.  In order for a separate rating to be granted, additional symptoms (that are not covered by diagnostic code 7346) would have to be shown.  See 38 C.F.R. § 4.114 (2017) (Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."); see also 38 C.F.R. § 4.14 (2017) (stating the evaluation of the same disability under various diagnoses is to be avoided).  In implementing this Board decision, the AOJ should take appropriate steps to determine the correct rating or ratings for the Veteran's service-connected gastrointestinal disabilities.

Sinusitis
Service treatment records reflect that the Veteran was assessed with acute sinusitis in December 2016.  A Statement of Medical Examination and Duty Status reflects that this was incurred in the line of duty.  An April 2017 memorandum from the Department of the Navy confirms the findings that the Veteran's acute sinusitis, unspecified, and chronic pansinusitis were incurred in the line of duty (Correspondence, 7/13/17, pgs. 14-16).  Additionally, a March 2016 treatment record while the Veteran was on active duty reflects an assessment of chronic sinusitis, unspecified (STR, 11/21/2016, pg. 5).

The Board recognizes that acute sinusitis is a short term condition, and not a chronic disability.  However, the Department of the Navy has made a determination that the Veteran also experiences chronic pansinusitis.  This was incurred during service.  Although symptoms may come and go, the condition itself has already been adjudged to be both chronic and incurred in service.  Consequently, the Board finds that the Veteran has (1) a current disability, (2) a disability that was incurred in service, (3) and a nexus linking the current disability and in-service disability.

The preponderance of the evidence weighs in the Veteran's favor, and entitlement to service connection for chronic sinusitis is warranted.  38 C.F.R. § 3.303(a).

In view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  The Board notes that an AOJ letter dated March 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The AOJ will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Service connection for GERD is granted.

Service connection for sinusitis is granted.

REMAND

In its September 2016 Remand, the Board instructed the RO to determine the dates of the Veteran's active duty training and inactive duty training; and obtain VA treatment reports and line of duty reports for the Veteran's National Guard service.  It also instructed the RO to review the expanded record and determine if VA examinations or opinions are warranted.  The Board finds that based on the expanded record, VA examinations and opinions are warranted.  

Psychiatric
The Veteran contends that he had to fire someone for sexual harassment.  He stated that it caused bad blood; and that the person threatened him.  The Veteran stated that he feared for his life.  The fired employee was a deer hunter known to carry a weapon in his car.  

The service treatment records include a July 2016 Report of Medical Examination.  The psychiatric examination yielded normal findings.  However, the Veteran was noted to have excessive worry due to work related issues.  

The Veteran underwent a VA examination in May 2014 (VA examination, 6/11/14).  He was assessed with PTSD and adjustment disorder.  He was noted to suffer from fear due to threats.  There was no opinion regarding the etiology of the disabilities.

Based on the diagnosis of PTSD in 2014 and the competent description of an in-service event, the Board finds that a VA examination is warranted to determine the nature and etiology of his mental disorder. 

DVT/blood clots
At his August 2014 Board hearing, the Veteran testified that in June 2005 (at the end of his second period of active duty service) his leg became numb following an eighteen hour drive from Arkansas to Maryland.  He stated that he sought treatment in July 2005 and was assessed with blood clots.

Treatment records reflect left leg swelling in November 2008 (STR, 10/3/16, p. 66).  They also reflect a diagnosis of DVT in June 2010 (Medical Treatment Record - Government Facility, 7/7/10).  Another treatment report dated June 2010 reflects a 10 month history of DVT in the left lower extremity (STR, 10/3/16, p. 102).  In September 2010, he was noted to have recurrent blood clots (STR, 10/3/16, p. 84).  

The Veteran submitted a July 2011 correspondence from Dr. B.W. which states that he has been treating the Veteran (for various conditions) since April 1991.  
Dr. B.W. opined that all of the Veteran's medical conditions (including DVT veins, and thrombophlebitis of the right leg) are more likely than not due to service (Medical Treatment Record - Non - Government Facility, 8/10/11, p. 1).  

The Board notes that the claims file includes medical records from Dr. B.W.; but that none of them date back to June 2005.  The Board finds this opinion insufficient to grant at this time.  Nonetheless, in light of competent and credible testimony by the Veteran regarding an eighteen hour drive in June 2005, evidence of left leg swelling in November 2008, and a current disability, the Board finds that a 
VA examination is warranted to determine the nature and etiology of the Veteran's disability.  

Night sweats, hypertension
In the Veteran's February 2018 Brief, his representative argued that night sweats and hypertension are commonly comorbid complaints with a diagnosis of obstructive sleep apnea.  The RO granted service connection for obstructive sleep apnea by way of a November 2016 rating decision.  The RO has not addressed the issue of whether or not the Veteran's night sweats and/or hypertension were caused by, or aggravated by, his service-connected obstructive sleep apnea.  The Board finds that a VA medical opinion is warranted to determine the nature and etiology of the Veteran's night sweats and hypertension.   

Hearing loss
The Veteran contends that his hearing loss is a result of an in-service injury in 1989 in which he was exposed to M2 machine gun fire without hearing protection (which fell off of his ears) ( Medical Treatment Record - Government Facility, 1/25/17, 
p. 3).  He has submitted lay statements that corroborate the Veteran's account.  
See lay statement by D.N.B (Medical Treatment Record - Government Facility, 1/25/17, p. 4); see also lay statements by D.P.A. and L.L.O. (Correspondence, 7/13/17, pgs. 5-6).  

A November 2008 audiogram reflects that the Veteran had steady noise exposure.  Hearing deficits were identified in September 2010, November 2010, and December 2010.  A February 2014 report reflects that further exposure to noise would be hazardous to the Veteran's health (STR, pgs. 45, 27, 29, 96, 17).

A post-service treatment record reflects hearing loss in July 2016 (Medical Treatment Record - Government Facility, 1/25/17, p. 2).  

In its September 2016 Remand, the Board noted that in October 2010, the AOJ obtained a medical opinion regarding the Veteran's hearing loss.  However, the examiner merely stated that the Veteran's service dates were not clear, and that without knowledge of the service dates, it is not possible to provide an opinion.  Since the Board has now confirmed the Veteran's service dates, including active duty training and inactive duty training (VA Memo, 3/22/17), the Board finds that a new examination and opinion is needed.   

Accordingly, the case is REMANDED for the following actions:

1.  Afforded the Veteran appropriate VA examinations for the purpose of determining the nature and etiology of the Veteran's psychiatric disability, deep vein thrombosis, blood clots, night sweats, hearing loss, and hypertension.  The examiners are asked to review the claims file to become familiar with the pertinent medical history for the disorder in question.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner is to provide opinions regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that hypertension and/or night sweats began during or are causally related to service, to include whether they were (1) caused by, 
or (2) aggravated by, his service-connected obstructive sleep apnea.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

(b) whether it is at least as likely as not (a 50 percent or greater probability) that deep vein thrombosis and/or blood clots began during or are causally related to service, to include as due to an eighteen-hour drive that the Veteran made in June 2005.

(c) whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss began during or is causally related to service, to include as due to a 1989 incident in which he exposed to excessive noise in the form of M2 machine gun fire when his hearing protection fell off.

(d) whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disability (to include PTSD) began during or is causally related to service to include as due to work related stress and threats.

Applicable to all VA examiners:
The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered. If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency. If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


